Citation Nr: 1732906	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent prior to August 6, 2014, and in excess of 30 percent thereafter, for gastroesophageal reflux disease ("GERD"). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from September 1975 to September 1996. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a December 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Wichita, Kansas (hereinafter Agency of Original Jurisdiction ("AOJ")).

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing, held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  Most recently, in December 2014, the Board remanded the Veteran's appeal, which included a claim for service connection of post-traumatic stress disorder ("PTSD") and entitlement to an increased rating for GERD.  Specifically, the Board requested the AOJ obtain updated treatment records and provide the Veteran with updated VA examinations for both his GERD and PTSD disabilities.  A review of the electronic record indicates that the December 2014 remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of his appeal, the AOJ issued an October 2015 rating decision, which awarded the Veteran an increased evaluation of his service-connected GERD disability, assigning a 30 percent rating effective August 6, 2014.  The October 2015 rating decision additionally granted the Veteran entitlement to service-connection for PTSD, and assigned a 30 percent rating effective May 19, 2009.  The Veteran was informed of these awards in a letter dated October 6, 2015.  

Thereafter, the Veteran submitted a letter, dated October 30, 2015, which expressed his intention to withdraw his appeals.  Specifically, the Veteran stated he was satisfied with the results of his appeal, including the grant of service connection for PTSD, and the increased evaluation for his GERD.  As will be discussed in greater detail below, the Board finds the Veteran has withdrawn his claim for an increased rating for GERD.  

As to the claim for PTSD, the Board notes that where a Veteran has been granted service connection for a claim during the pendency of the appeal, a second notice of disagreement must be filed in order to initiate appellate review of the claim.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997)(holding a second notice of disagreement is necessary for downstream issues such as the compensation level assigned for the disability and the effective date).  See also 38 C.F.R. § 20.200 (2016).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

In October 2015, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw his appeal for entitlement to an increased rating for his service-connected GERD disability.    


CONCLUSION OF LAW

The criteria for withdraw of the appeal for entitlement to an increased rating for his service-connected GERD disability has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);  38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdraw may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdraw of an issue must be done in writing.  See 38 C.F.R. § 20.204(b).

In a signed letter dated October 30, 2015, the Veteran expressed a clear intent with withdraw his appeal for entitlement to an increased rating for his service-connected GERD disability.  The Veteran identified the AOJ's October 6, 2015 rating decision, which awarded and increased disability evaluation of 30 percent effective August 6, 2014 for his service-connected GERD, and expressed his satisfaction with this award.  The Veteran then stated he wished to withdraw any future appeals stemming from the October 6, 2015 rating decision.

The Board finds the Veteran's October 30, 2015 letter to be clear and unambiguous.  Since the date of his withdrawal, the Veteran has not submitted any additional evidence or argument with respect to his GERD disability.  See 38 C.F.R. § 20.302.  Moreover, the Board notes this signed statement, expressing his intent to withdraw his appeal, was submitted after the Board had issued correspondence alerting the Veteran that his appeal had been returned to the Board.  

The Board is aware that the Veteran's representative submitted an appellant brief in March 2017, arguing the AOJ committed an error of law when it denied the Veteran entitlement to an increased disability rating for his service-connected GERD disability.  This brief was submitted nearly two years after the Veteran clearly and unambiguously expressed his intention to withdraw his appeal.  Per VA regulations, the effective date of a withdrawal is the date it is received by the AOJ.  See 38 C.F.R. § 20.204(b)(3).  

The March 2017 brief erroneously alleged that the Veteran filed a "timely substantive appeal in response" to the AOJ's October 6, 2015 Supplemental Statement of the Case ("SSOC").  However, as noted above, the Veteran's response to this October 2015 SSOC was a clear and unambiguous intent to withdraw his appeal. 

Consequently, the Board finds that the Veteran has withdrawn his appeal. Hence, there remain no allegations of errors of fact or law for appellate consideration at this time. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the matter of entitlement to an increased rating for the service-connected GERD disability, is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


